DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipatd by Jorgensen (4,167,271).
Regarding claim 17, Jorgensen shows a dolly configured to removably support a paint container (14), the dolly comprising: a base (52) having a sidewall with an upper edge (fig 5); a plurality of wheels (64); and a lever (74) pivotable between a locked position and an unlocked position, the lever including a cam member (curved upper portion of 74 where it touches 48), wherein, when the paint container is received in the base and the lever is in the locked position, the cam member is configured to engage against the paint container (fig 5), and wherein, when the paint container is received in the base and the lever is in the unlocked position, the cam member is configured to be spaced from the paint container.

Regarding claim 19, it is noted that a support surface can be chose where a distance between a bottom of the base and the support surface on which the plurality of wheels rest is less than or equal to 1.5 inches.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimski et al. (7,513,444) in view of Jorgensen (4,167,271)
Regarding claim 1, Kurimski et al.  shows a painting assembly (11, 13, 21, 21a) configured to removably support a paint container (12) having an outer surface, the painting assembly comprising: a paint sprayer (13) for dispensing paint, the paint sprayer including: a mounting portion (11) with a support portion and a flange (11a); a motor (27); a pump (28) configured to driven by the motor; a siphon line (24) configured 
But fails to disclose a dolly having a base and a plurality of wheels, the base having a sidewall with an upper edge, wherein, when the paint container is received on the base, the support portion of the mounting portion is configured to rest on the paint container and the flange is configured to extend over the outer surface of the paint container, such that the paint sprayer is supported on the paint container and inhibited from moving in a lateral direction off of the paint container, and wherein, when the paint container is not received on the base, the support portion of the mounting portion is configured to rest on the upper edge of the sidewall and the flange is configured to extend over the sidewall of the base, such that the paint sprayer is supported on the dolly and inhibited from moving in a lateral direction off of the base. 
However,  Jorgensen teaches a dolly for a bucket shaped container. The dolly having a base (52) and a plurality of wheels (64), the base having a sidewall with an upper edge (fig 4, 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the dolly of Jorgensen to the device of Kurimski et al. and have it connected to the bottom of the container of Kurimski et al. in order to allow for the container to be easily movable on the wheels.
It is noted that the above combination is fully capable of performing the following functions: 
 “when the paint container is received on the base, the support portion of the mounting portion is configured to rest on the paint container and the flange is configured 
Regarding claim 2,  the dolly includes a lever (74, Jorgensen) configured to move between a locked position and an unlocked position, and when the paint container is received in the base and the lever is in the locked position (fig 5, 3), the paint container is not removable from the base in a vertical direction, and when the paint container is received in the base and the lever is in the unlocked position, the paint container is removable from the base in a vertical direction.  
Regarding claim 3,  wherein the lever pivots between the locked position and the unlocked position (fig 3, 5 Jorgensen).  
Regarding claim 4,  the lever includes a cam member (top curved surface of 74, Jorgensen), and when the paint container is received in the base and the lever is in the locked position, the cam member is engaged against the outer surface of the paint container, and when the paint container is received in the base and the lever is in the unlocked position, the cam member is spaced from the outer surface of the paint container. 
Regarding claim  5,  the device as modified above is fully capable of performing the function of: “when the paint container is not received in the base, the support portion is on the upper edge of the sidewall of the base and the lever is in the locked position such that the paint sprayer is not removable from the base in the vertical direction, and when the paint container is not received in the base, the support portion is on the upper edge of the sidewall of the base and the lever is in the unlocked position such that the paint sprayer is removable from the base in the vertical direction.”
 Regarding claim  6,  the lever includes a hook (the top portion of 72). The device as modified above is fully capable of performing the function of: “ when the paint container is not received in the base, the support portion is on the upper edge of the sidewall of the base and the lever is in the locked position such that the hook is moved over the mounting portion, and when the paint container is not received in the base, the support portion is on the upper edge of the sidewall of the base and the lever is in the unlocked position such that the hook is moved away from the mounting portion.”  
Regarding claim 7, wherein the paint sprayer includes at least one recess (end of 13 Kurimski) configured to receive a spray tip (15) for the paint sprayer.  

Regarding claim 9, wherein the base of the dolly has a surface on which the paint container is configure to rest, and wherein the surface has a pitch (at least part of 52 of Jorgensen has a pitch).  
Regarding claim 11,  the paint sprayer includes a strap (20, Kurimski) that is irremovably coupled to the paint sprayer.  

Claims 12-14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimski et al. (7,513,444) as modified by Jorgensen (4,167,271) above, further in view of Berfield et al. (Re. 34,130)
Regarding claims 12 and 20, Kurimski et al. as modified above shows all aspects of the applicant’s invention as in claims 1 and 20, but fails to disclose  the mounting portion includes a lever moveable between a locked position and an unlocked position, and when the support portion is on the paint container, the flange is extended over the outer surface of the paint container and the lever is in the locked position such that the paint sprayer is not removable from the paint container in a vertical direction, and when the support portion is on the paint container, the flange is extended over the outer surface of the paint container and the lever is in the unlocked position such that the paint sprayer is removable from the paint container in the vertical direction.  
However, Berfield et al. teaches a container (12) that has a mounting portion (15) including a lever (16) moveable between a locked position and an unlocked position, and when the support portion (outer ring of 15) is on the paint container, the flange is extended over the outer surface of the paint container and the lever is in the locked 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the mounting portion and levers of Berfield et al. to mount the painting assembly of Kurimski et al. as modified above to the container of Kurimski et al. as modified above in order for the painting assembly to be mounted to a container that does not have a wire handle.
Regarding claim 13, the lever pivots between the locked position and the unlocked position (fig 1, Berfield).  
Regarding claim 14,  the lever includes a cam member (surface of 16 that touches 12 in Berfield), and when the support portion is on the paint container, the flange is extended over the outer surface of the paint container and the lever is in the locked position such that the cam member is engaged against the outer surface of the paint container (fig 1), and  13Attorney Docket No. 020872-5352-US02 when the support portion is on the paint container, the flange is extended over the outer surface of the paint container and the lever is in the unlocked position such that the cam member is spaced from the outer surface of the paint container (this is when 15 is being removed form 12).  


s  10, 15 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimski et al. (7,513,444) as modified by Jorgensen (4,167,271) above, further in view of Thibault (8,376,376).
Regarding claim 16, Kurimski et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to show wherein at least one of the plurality of wheels is lockable.  
However, Thibault teaches lockable wheels (col 5, line 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add locking wheels to the dolly of Kurimski et al. as modified above in order to keep it in position on uneven ground as taught by Thibault (col 5, lines 47-50).
Regarding claim 10, Kurimski et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to show wherein the surface has one or more holes for draining a liquid accumulated in the base.  
However, Thibault teaches a dolly with the surface having one or more holes (72) for draining a liquid accumulated in the base.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add holes to the surface of the dolly of Kurimski et al. as modified above in order to allow for drainage as taught by Thibault (col 5, lines 20-22).
Regarding claim 15, the holes in the base  of the dolly are on a flange that has an aperture (one of the holes) in it. The holes are fully capable of receiving the dispensing line of the paint sprayer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/4/2021